Title: To James Madison from William Maury, 9 July 1821
From: Maury, William
To: Madison, James


                
                    My Dear Sir
                    Richmond 9 July 1821
                
                I returned from Fredericksburg yesterday, where I was much pleased with the view of your Crop of Tobacco. It really looks well, & is such, that from the late advices from Liverpool it cannot fail of doing well. Under these circumstances you can draw for £250.
                The Tobacco will be on board the Glide this week & bills of lading sent to Mr Mackay as you directed.
                Insurance has been ordered already.
                My Father writes to me upon the subject I wrote to you from New Orleans—at present I shall take your advice & say nothing of it.
                I shall leave this for New York in 2 days to embark by the 10 August & bid adieu to a Country from whose inhabitants I have received every attention a Stranger could expect.
                Be assured my Dear Sir I shall ever remember with gratitude the kindness of yourself & Mrs Madison to whom I pray you to present my respects. I am Dear Sir Your most obedient servant
                
                    William Maury
                
                
                    My Trunk is in the River, if in time I will send on to Mrs M. my promised present of Natchitoches Snuff.
                
             